Citation Nr: 0718317	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-21 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet as secondary to a service-connected disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right knee injury.

3.  Entitlement to a rating in excess of 30 percent for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2003 and 
June 2005 by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
withdrew his request for a Board hearing by correspondence 
dated in March 2007.

The Board notes that the veteran's service-connected 
bilateral foot disorder was previously identified as Achilles 
tendonitis and plantar fasciitis.  In light of the medical 
evidence of record and the recent rating action 
determinations as to this issue, the Board finds the matter 
is more appropriately listed as provided on the title page of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  An arthritis disability of the feet was not present in 
service, is not presently confirmed by X-ray findings, and is 
not shown to be related to service nor to be proximately due 
to or the result of a service-connected disability.

3.  The persuasive evidence of record demonstrates no 
residual right knee disability due to a VA failure to 
exercise the degree of care that would be expected of a 
reasonable health care provider or that VA furnished hospital 
care, medical or surgical treatment, or examination without 
the veteran's informed consent.  

4.  The veteran's service-connected bilateral foot disorder 
is presently manifested by no more than a severe foot 
disability, without evidence of a pronounced flat foot 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, or not 
improved by orthopedic shoes or appliances, or pes cavus with 
marked contraction of plantar fascia and dropped forefoot, 
all toes hammer toes, very painful callosities, or marked 
varus deformity.


CONCLUSIONS OF LAW

1.  An arthritis disability of the feet was not incurred in 
or aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(effective before and after October 10, 2006).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
residuals of a right knee injury have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

3.  The criteria for a rating in excess of 30 percent for a 
bilateral foot disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2002, January 2005, and 
January 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  Here, the 
notice requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  In correspondence dated in January 2006 the 
veteran stated he had no other evidence to submit in support 
of his claim.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the available evidence of record, the Board finds 
an arthritis disability of the feet was not present in 
service and is not shown to be related to service nor to be 
proximately due to or the result of a service-connected 
disability.  Service medical records are entirely negative 
for complaint, diagnosis, or treatment for arthritis.  VA 
records show service connection has been established for 
bilateral Achilles tendonitis and plantar fasciitis.  A 30 
percent rating was awarded effective from October 15, 2001.  
VA podiatry records dated in December 2004 included a 
diagnosis of degenerative joint disease to the left first 
metacarpophalangeal joint; however, X-ray films in March 
2002, April 2003, and February 2005 revealed no evidence of 
arthritis.  

While the veteran may sincerely believe that he has arthritis 
of the feet as a result of service, or secondary to a 
service-connected disability, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

1151 Claim

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation for an additional 
right knee disorder was received in March 2002.  

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2006).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

In this case, the veteran contends that he sustained a right 
knee injury during physical therapy for his feet on March 7, 
2001, at the Bluefield Regional Medical Center (BRMC).  In 
his April 2003 notice of disagreement he described having 
endured knee pain prior to seeking emergency room treatment 
on April 26, 2001.  In subsequent statements he reported he 
had experienced excruciating right knee pain in March 2001.

Private medical reports from the BRMC show that on March 7, 
2001, the veteran stated his feet were better and that his 
right knee had gotten sore.  In a somewhat cryptic note the 
examiner indicated an unidentified procedure was deferred to 
the right lower extremity secondary to the knee.  The 
following day, March 8, 2001, he reported that he was feeling 
better.  A March 26, 2001, report noted complaints of right 
lateral knee pain.  

VA treatment records dated April 26, 2001, show the veteran 
complained of right knee pain since mid March after something 
happened during physical therapy.  The examiner noted there 
was no evidence of effusion, localized tenderness, 
erythematous skin changes, Baker's cyst, or signs of ligament 
injury.  There was evidence of crepitus.  The diagnoses 
included right knee pain and osteoarthritis.  The right knee 
complaints continued and in May 2001, he reported pain in the 
knee first felt during physical therapy in March 2001.  
During an August 2001 VA orthopedic consultation, the veteran 
reported that he twisted his right knee while undergoing 
therapy for his feet.  Following examination, the impressions 
was deep infrapatellar bursitis vs. a torn anterior horn of 
the lateral meniscus.  A magnetic resonance imaging (MRI) 
scan of the right knee in October 2001 revealed a horizonal 
tear of the medial meniscus.  Hospital records show the 
veteran underwent right knee arthroscopic debridement with 
partial medial meniscectomy in November 2001.  Pre-operative 
reports show the veteran attributed his knee disorder to a 
twisting injury during physical therapy for his service-
connected foot disorder in March 2001.  

A June 2006 VA medical opinion by a former general surgeon 
based upon a review of the claims file, in essence, found it 
was unlikely the veteran's right medial meniscus tear was due 
to physical therapy for his feet.  The examiner noted the 
file was reviewed extensively and the provided report 
summarized the pertinent evidence of record with supplemental 
commentary.  It was also noted that an injury of the 
magnitude demonstrated in this case would have resulted in 
extreme pain and swelling to the extent that ambulation would 
have been impaired without immediate medical care.  The 
examiner stated, in essence, that the documented reports of 
acute injury as described by the veteran were inconsistent 
with the nature of the injury incurred and that there were no 
known physical therapy maneuvers which could have resulted in 
this injury.  It was suggested that the interval of time 
between the March 2001 treatment and the manifestation of 
significant symptoms indicated there had been an additional 
unreported knee injury.

Based upon the evidence of record, the Board finds that it is 
not demonstrated that a right knee or additional right knee 
disability was incurred as a result of VA treatment.  
Although evidence of a contractual relationship between VA 
and the BRMC was not provided, for the purpose of this 
decision it is assumed that an appropriate fee basis 
relationship existed in this case.  While the veteran is 
shown to have had a disabling right knee problem in 2001, the 
June 2006 VA examiner's opinion is persuasive that his 
present right knee disability is not proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care nor were any residual disabilities 
events not reasonably foreseeable.  

There is no competent evidence that any residual right knee 
disability is due to a VA failure to exercise the degree of 
care that would be expected of a reasonable health care 
provider or that VA furnished hospital care, medical or 
surgical treatment, or examination without the veteran's 
informed consent.  Although treatment records include report 
of a history of knee pain subsequent to physical therapy in 
March 2001, the Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be denied.  The preponderance of the evidence is against the 
veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006)



527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006)

In this case, service medical records show the veteran was 
treated for plantar fasciitis and Achille's tendonitis.  A 
May 1979 separation examination revealed a normal clinical 
evaluation of the lower extremities.  A report of medical 
history noted plantar fasciitis since enlistment with 
symptomatic treatment.  The disorder was not considered 
disabling.

VA examination in April 1987 revealed very high arches and 
callous formation on the bottom of the balls of the feet.  X-
rays revealed no bony abnormality.  A podiatry examination 
found pes cavus or high arched foot which resulted in more 
stress placed on the first and fifth metatarsal heads.  It 
was noted the digits were straight and there was a good range 
of motion for dorsiflexion, plantar flexion, inversion, and 
eversion.  

Private medical records dated in April 1992 included 
diagnoses of chronic plantar fasciitis and bilateral short 
first metatarsal which led to increased forefoot valgus and 
foot pronation.  It was noted the veteran would need custom 
orthotics to reduce excessive motion in his feet and prevent 
over-use syndrome.  A September 1995 private medical report 
revealed nerve entrapment syndrome at the tarsal tunnel area 
and the plantar lateral nerve, severe Achille's tendonitis 
secondary to nerve entrapment, and anterior compartment 
muscular atrophy.  A June 1997 report noted the veteran 
probably experienced a tear in the plantar fascia and/or 
ligamentous structure of the foot during service.  

Private medical records dated in June 1997 included diagnoses 
of Achille's tendonitis and plantar fasciitis.  Records dated 
in 2001 show the veteran received physical therapy for his 
bilateral foot disorder.  

VA examination in August 1997 revealed the veteran was able 
to elevate on his toes without difficulty and could dorsiflex 
his foot and stand on his heels without problem.  His gait 
was normal and he had pes cavus or high-arched foot.  There 
were no dermatological abnormalities to the dorsal aspect of 
the feet.  The plantar aspects revealed a pinch callus on the 
medial aspects of the first metatarsal heads, bilaterally.  
There was some dyshidrosis to the heels.  There was good 
dorsiflexion and plantar flexion with eversion and inversion 
within normal limits.  The digits were flexible without 
pathology, bilaterally, but there was some mild bilateral 
abductor deformity.  X-rays revealed probable bipartite 
sesamoid and a pronation or supination foot type.  The 
diagnosis was pes cavus type foot which was a congenital 
abnormality.

An August 2000 Board decision granted entitlement to service 
connection for bilateral Achille's tendonitis and plantar 
fasciitis.  A 10 percent rating was established effective 
from September 26, 1995, in a September 2000 rating decision.

On VA examination in March 2002 the veteran complained of 
pain in the feet estimated as seven on a ten point scale with 
dull pain in the heels and sharp pain in the arches and big 
toes of each foot.  He reported weakness, stiffness, 
swelling, fatiguability, and lack of endurance in the feet.  
He stated he worked 40 to 60 hours per week as a construction 
supervisor, but that he had lost four to five days from work 
over the past year because of his feet.  The examiner noted 
the veteran had severe high arches.  There was no evidence of 
swelling or other deformity.  The arches and pads were very 
tender.  X-rays reveled mild pes cavus and hallux valgus 
deformities to the great toes without evidence of Achille's 
tendonitis or plantar fasciitis.  The diagnosis was severe 
pes cavus by physical examination, but mild by X-ray 
examination.

In correspondence dated in January 2002 the veteran requested 
an increased rating for his service-connected disability of 
the feet.  He stated there was nerve damage to the feet and 
that sometimes at the end of the workday he experienced 
trouble getting around.  

On VA examination in April 2003 the veteran complained of 
foot pain estimated as seven to eight on a ten point scale 
with a dull pain in the heels and a sharp pain in the arches 
and great toes.  He stated his feet were weak, stiff, and 
swollen.  He denied heat or redness, but reported 
fatiguability and lack of endurance with walking.  The 
disorder was aggravated by standing and walking.  He stated 
he used orthotics in his shoes and that he worked full-time 
as a foreman for a construction company.  He reported he lost 
three to four days from work the previous year due to foot 
problems.  Physical examination revealed a gait with a slight 
limp on the right.  The skin was normal and there were no 
obvious deformities.  There was some swelling to the feet and 
there was tenderness over the insertion of the Achille's 
tendons and over the talus bones.  Tinel's sign was negative, 
bilaterally.  The examiner noted mild pes planus and normal 
strength to the lower extremities.  Pulses, reflexes, and 
warmth were normal.  Hair growth was noted as decreased.  X-
rays revealed no evidence of plantar fasciitis, Achille's 
tendonitis, or tarsal problems.  

The examiner noted previous examinations of the veteran had 
revealed pes cavus, but that he presently demonstrated pes 
planus.  No explanation for the change was provided.  In 
response to a specific inquiry as to the relationship between 
the manifest symptoms and a nonservice-connected diabetes 
mellitus disability or tarsal tunnel syndrome, the examiner 
stated it was more likely that the veteran's foot pain was 
due to his pes planus.  It was noted that tarsal tunnel, 
plantar fasciitis, and Achille's tendonitis symptoms would be 
more localized.  The examiner stated there was some evidence 
of Achille's tendonitis, but that there was no evidence of 
fasciitis or tarsal tunnel syndrome.  

On VA examination in February 2005 the veteran complained of 
sharp pain in the bottom of his feet and heels with constant 
great toe pain.  He stated his feet were weak, stiff, and 
swollen.  He denied heat or redness, but reported 
fatiguability and lack of endurance with walking.  Pain 
flare-ups were estimated as eight on a ten point scale with 
medication and as six without medication.  The disorder was 
aggravated by standing and walking.  He stated he had used 
orthotics in his shoes since boot camp.  He reported that he 
had recently been awarded Social Security Administration 
(SSA) disability benefits and had not worked since February 
2003.  

The examiner noted the veteran walked with a slight limp on 
the right and demonstrated pes cavus.  The skin was normal.  
There was hallux valgus, bilaterally, and tenderness to the 
arch areas of the feet.  There were no functional limitations 
noted.  There were slight plantar keratosis on the first 
metacarpal heads, bilaterally.  Capillary filling and pulses 
were normal.  The alignment of the Achille's tendons were 
normal.  The examiner noted very high arches with palpation 
at the first inner spaces which elicited Tinel's signs.  
Range of motion against strong resistance was normal.  There 
was hallux valgus with 10 degrees of lateral deviation of the 
right metacarpophalangeal joint and 12 degrees on the left.  
X-rays revealed left hallux valgus.  The diagnosis was pes 
cavus of the feet with peroneal neuritis.  It was noted that 
an April 2001 nerve conduction study revealed he had 
peripheral neuropathy pain secondary to diabetes and that 
there was nothing to indicate a definite tarsal tunnel 
syndrome.

Based upon the evidence of record, the Board finds the 
veteran's service-connected bilateral foot disorder is 
presently manifested by no more than a severe foot 
disability.  It is significant to note that examinations over 
the years have resulted in diagnoses of Achille's tendonitis, 
plantar fasciitis, pes cavus, and pes planus, but that recent 
examinations demonstrate no evidence of plantar fasciitis and 
no evidence of tarsal tunnel syndrome.  In light of the 
evidence of record, the Board finds the service-connected 
foot disability may be appropriately rated under the criteria 
for either diagnostic codes 5276 or 5278.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  While the manifest 
symptoms of the service-connected bilateral foot disorder may 
be alternatively evaluated under the criteria for diagnostic 
codes 5276 or 5278, the evidence is clear that separate 
ratings are not warranted for distinct pes planus and pes 
cavus disabilities.  

The Board also notes that service connection has not been 
established for hallux valgus disorders or peroneal neuritis 
and there is no specific evidence indicating these disorders 
developed as a result of service or the service-connected 
foot disability.  In fact, the February 2005 VA examiner 
noted nerve conduction studies revealed peripheral neuropathy 
was due to a nonservice-connected diabetes mellitus 
disability.  Tenderness at the metatarsal heads is also 
included in the criteria for evaluation of pes cavus 
disabilities.  Therefore, separate rating consideration for 
these disorders is not warranted.

The medical evidence of record shows the veteran's service-
connected bilateral foot disorder is manifested by a severe 
disability due to either pes planus or pes cavus.  There is 
no probative evidence, however, of a pronounced flat foot 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.  There is 
also no probative evidence of pes cavus with marked 
contraction of plantar fascia and dropped forefoot, all toes 
hammer toes, very painful callosities, or marked varus 
deformity.  Therefore, entitlement to a rating in excess of 
30 percent for the service-connected bilateral foot disorder 
is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran complained of 
problems with employment due to his feet, his disability is 
adequately evaluated under the schedular criteria.  SSA 
records indicate the veteran was awarded disability benefits 
primarily because of a nonservice-connected psychiatric 
disorder.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for arthritis of the feet 
as secondary to a service-connected disability is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right knee injury 
is denied.

Entitlement to a rating in excess of 30 percent for a 
bilateral foot disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


